DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending as filed in the 12/19/2019 Preliminary Amendment.

Rejections
Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(1)	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,802,925 B2 (issued 10/31/2017). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1-24 of US9802925B2 describe a method for treating Huntington’s Disease in a host animal comprising administering a genus of vasopressin V1a receptor antagonists, 
    PNG
    media_image1.png
    169
    164
    media_image1.png
    Greyscale
, to the host animal. US9802925B2 describes these compounds as capable of crossing the blood-brain-barrier. (col. 19, ll.53-60, col. 20, ll.7-14, col 43, l.15 to col. 44, l.2). Claim 10 of US9802925B2 recites a pharmaceutical composition comprising a compound of claim 1. Present claim 1 is unpatentable over the vasopressin V1a receptor antagonists, considering these compounds are inseparable from their utility, and their utility includes treating Huntington’s Disease. (col. 4, ll.48-col. 5, l.22). Therefore, claims 1-24 render present claim 1 unpatentable, because they recite the same method for treating the same patient population comprising administering the same composition. 

(2)	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,364,236B2 (issued 07/30/2019). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-22 of US10364236B2 describe unit doses of a genus of compounds,
    PNG
    media_image2.png
    201
    169
    media_image2.png
    Greyscale
, identified as V1a receptor selective having a stated utility that includes treating Huntington’s Disease. (claim 1: “where the unit dose is adapted for treating Huntington’s Disease in a human, where the one or more compounds are selective for the V1a receptor compared to the V1b receptor by a factor of about 10 or greater.”). US10364236B2 describes these compounds as capable of crossing the blood-brain-barrier. (col. 19, ll.50-57, col. 20, ll.4-11, col. 42, ll.53-63). These V1a receptor antagonist compounds are inseparable from their utility recited in the claims, which includes treating Huntington’s Disease, and therefore render present claim 1 unpatentable. 

35 U.S.C. 112(a): IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter not described in the specification as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
In Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en
banc), the Federal Circuit noted the importance of an application's disclosure and stated, “the hallmark of written description is disclosure.” A disclosure adequately describes an invention when it “reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. at 1351. “A ‘mere wish or plan’ for obtaining the claimed invention is not adequate written description.” Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011).
What is required to meet the written description requirement “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The Federal Circuit explained what is required to meet the written description requirement in Ariad Pharm., Inc. v. Eli Lilly & Co.: 
This inquiry, as we have long held, is a question of fact. Ralston Purina, 772 F.2d at 575.  Thus, we have recognized that determining whether a patent complies with the written description requirement will necessarily vary depending on the context.  Capon v. Eshhar, 418 F.3d 1349, 1357-58 (Fed. Cir. 2005).  Specifically, the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.  Id.  For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1359.

A written description of a chemical genus “requires a precise definition, such as by structure, formula, [or] chemical name” of the claimed subject matter sufficient to distinguish it from other materials. Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997). The Federal Circuit reflected on Eli Lilly in Ariad while explaining how to sufficiently describe of a genus of compounds:
We held that a sufficient description of a genus instead requires the disclosure of
either a representative number of species falling within the scope of the genus or
structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus.  
[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004).
Claim 1 effectively encompasses the treatment of Huntington’s Disease via V1a receptor antagonism, with no limitations on the V1a receptor antagonist. By contrast to any V1a receptor antagonist, the specification provides support for treating Huntington’s using only specific V1a receptor antagonists that contain substituted azetidine, 
    PNG
    media_image1.png
    169
    164
    media_image1.png
    Greyscale
. (pp. 43-50). The specification presents evidence that a handful of compounds within the substituted azetidine V1a receptor antagonists exhibit bioactivity suitable to treating Huntington’s Disease but never contemplates V1a receptor antagonists falling outside the scope of these substituted azetidine rings. The evidence regarding specific substituted azetidine V1a receptor antagonists, 
    PNG
    media_image1.png
    169
    164
    media_image1.png
    Greyscale
, does not support treating Huntington’s Disease using compounds falling outside of this genus, let alone any V1a receptor antagonist, as claimed. 
Evidence that a particular genus of compounds treats Huntington’s Disease does not provide a representative number of species for all V1a receptor antagonists in treating Huntington’s Disease. The specification, then, is considered devoid of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the entirety of the claimed genus, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus.

Relevant Art
US20110059935A1 (published 03/10/2011) describes the genus of compounds of 
    PNG
    media_image3.png
    155
    128
    media_image3.png
    Greyscale
 and pharmaceutical compositions comprising these compounds as vasopressin V1a antagonists suitable for treating neurodegenerative disorders, generally, and Alzheimer’s disease and Parkinson's disease, specifically. (Abstract; [0007]; [0364], [0366]; [0372]; [0390]).
WO2006102308A2 (published 09/28/2006) describes compounds and compositions useful in treating disease states responsive to vasopressin V1B, 
    PNG
    media_image4.png
    133
    113
    media_image4.png
    Greyscale
 . (p. 4, ll.16-29 through p. 5, ll.1-8; claim 2).

Conclusion
Claim 1 is pending.
Claim 1 is rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655